Citation Nr: 0013965	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  94-11 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
shell fragment wound scar in the right elbow area.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from 1992 and later RO decisions that denied an increased 
(compensable) evaluation for a shell fragment wound scar in 
the right elbow area.  In February 1996, the Board remanded 
this matter to the RO for additional development and for 
adjudication of an "inextricably intertwined" issue, 
service connection for right ulnar neuropathy.  A February 
2000 RO rating decision granted service connection for right 
ulnar neuropathy and assigned a 10 percent rating, effective 
from February 1992.  Hence, the only issue now for appellate 
consideration is listed on the first page of this decision.


FINDING OF FACT

The shell fragment wound scar of the right elbow area is 
asymptomatic.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for a 
shell fragment wound scar of the right elbow area are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.118, Codes 7803, 7804, 7805 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from August 1967 to August 
1970.

Service medical records show that the veteran was treated for 
a shell fragment wound to the right elbow area in April 1969.  
The report of his medical examination for separation from 
service in June 1970 notes the presence of a scar on the 
right arm.

A February 1971 RO rating decision granted service connection 
for a shell fragment wound scar of the right elbow area and 
assigned a zero percent evaluation, effective from August 
1970.  This evaluation has remained unchanged since then.

The veteran underwent a VA medical examination in February 
1974.  There was a scar of the right elbow that was 2 inches 
long, in the medial portion, residual of a gunshot wound.  It 
was well healed.  It was noted that there were no residuals 
of the gunshot wound scar.

VA and private medical reports show that the veteran was 
treated and evaluated for various problems in the 1990's.  
The more salient medical reports with regard to the claim for 
an increased (compensable) evaluation for the scar of the 
right elbow area are discussed in the following paragraphs.

In March 1993, the veteran underwent a VA neurological 
examination.  The veteran complained of numbness in the right 
forearm.  It was noted that he had a scar of the right 
forearm with no objective findings.  The diagnosis was 
possible ulnar neuropathy of the right arm.

The veteran testified at a hearing in November 1993.  His 
testimony was to the effect that he had pain and loss of 
feeling in the area of the scar on the right elbow.  

The veteran underwent a VA medical examination in April 1998.  
He complained of constant pain in the medial aspect of the 
right elbow area.  There was an approximate 2 inch by 1/4 inch 
scar along the ulnar aspect of the right elbow.  Palpation 
just proximal to this area revealed a tender structure that 
produce tingling in the right hand when palpated.  The 
impression was right elbow pain that appeared to be of 
neurologic origin.  At a VA neurological examination 2 days 
later, the veteran was found to have symptoms consistent with 
ulnar neuropathy.


B.  Legal Analysis

The veteran's claim for an increased (compensable) evaluation 
for the shell fragment wound scar of the right elbow area is 
well grounded, meaning it is plausible.  The Board finds that 
all relevant evidence has been obtained with regard to the 
claim and that no further assistance to the appellant is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration 
(10 percent); that they be tender and painful on objective 
demonstration (10 percent) or that they produce limitation of 
function of the body part which they affect (10 percent).  
38 C.F.R. § 4.118, Codes 7803, 7804, 7805.

The medical evidence in this case indicates that the 
veteran's shell fragment wound scar of the right elbow area 
is asymptomatic.  He underwent various medical examinations 
in the 1990's and the findings on the reports of those 
examinations indicate that his right arm symptomatology is 
due to ulnar neuropathy, and service 
connection for this condition has been granted.  The symptoms 
related to this latter condition have been considered in the 
evaluation of this disability and may not be considered in 
the evaluation of the shell fragment wound scar without 
violating the rule against the pyramiding of disability 
evaluations.  38 C.F.R. § 4.14 (1999).

In this case, the shell fragment wound scar is not tender, 
does not affect the motion of a body part, and is without 
abrasions or other symptoms.  Hence, compensable evaluations 
for this scar is not warranted under diagnostic codes 7803, 
7804 or 7805 with related diagnostic code for any affected 
body part. 

The preponderance of the evidence is against the claim for an 
increased (compensable) evaluation for the shell fragment 
wound scar of the right elbow area, and the claim is denied.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

An increased (compensable) evaluation for a shell fragment 
wound scar of the right elbow area is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

